Citation Nr: 0027590	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  The propriety of the noncompensable rating assigned for 
hypertension.

2.  The propriety of the noncompensable rating assigned for 
gastritis.

3.  The propriety of the 10 percent rating assigned for 
asthmatic bronchitis.

4.  The propriety of the ratings assigned for atypical 
psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1993, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claims of entitlement to service connection for hypertension, 
gastritis, asthmatic bronchitis, and atypical psychosis, 
assigning noncompensable ratings thereto, effective July 1, 
1992.  The veteran subsequently perfected an appeal of that 
decision disagreeing with the assigned ratings.  A hearing on 
this claim was held in Washington, D.C., on February 9, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In a May 1999 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's hypertension does not require medication to 
control it, and has not been demonstrated to have predominant 
diastolic readings over 100 or predominant systolic readings 
over 160.

3.  The veteran's gastritis is manifested by epigastric 
tenderness, with no abnormal findings on upper 
gastrointestinal series, computed tomography scans of the 
abdomen, and sonograms of the abdomen.

4.  The veteran's asthmatic bronchitis is manifested by 
shortness of breath on severe exertion, lungs predominantly 
clear to auscultation with slightly diminished breath sounds 
throughout, no rales, rubs, or bronchospasms, no significant 
sputum production, no chronic cough, no home oxygen therapy, 
no oral bronchodilator, no oral prednisone therapy, and use 
of an inhaler to resolve asthma attacks once a month.

5.  The veteran's atypical psychosis is manifested by intact 
cognitive functioning, no delusions, generally good mood, 
appropriate affect, coherent speech, no audio visual 
hallucinations, no suicidal hallucinations, fair judgment and 
insight, leisure time spent riding a bike, playing golf, and 
shopping, cooking, cleaning and paying the bills.  

6.  The veteran's intermittent periods of hospitalization 
with hallucinations and paranoia are brought on by alcohol 
and substance abuse.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

2.  The criteria for a compensable evaluation for gastritis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.114, Diagnostic Code 7307 (1999).

3.  The criteria for a rating greater than 10 percent for 
asthmatic bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.97, Diagnostic Codes 6600, 6602 
(1999); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602 (1996).

4.  The criteria for a compensable rating for atypical 
psychosis for the period prior to November 7, 1996, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9210 (1996).

5.  The criteria for a rating greater than 10 percent for 
atypical psychosis for the period beginning on November 7, 
1996, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.130, Diagnostic Code 9210 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9210 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the severity of his 
hypertension, gastritis, asthmatic bronchitis, and atypical 
psychosis, constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the ratings assigned in connection with his 
original claims, the potential for the assignment of 
separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999)  In this case, the 
RO has not assigned separate staged ratings for the veteran's 
service-connected hypertension, gastritis, or asthmatic 
bronchitis.  In this regard, in both the original rating 
decision in June 1993 and the subsequent decisions and 
statements of the case, the RO addressed all of the evidence 
of record, and deemed that staged ratings were not warranted.  
Thus, the requirements of Fenderson were met.  See Fenderson 
v. West, 12 Vet. App. 119.  With regard to the veteran's 
atypical psychosis, the RO has in fact assigned staged 
ratings, providing a noncompensable evaluation prior to 
November 7, 1996, and a ten percent evaluation beginning on 
November 7, 1996.  Therefore, as with the veteran's other 
claims, the requirements of Fenderson, have been carried out 
by the RO.

1.  Hypertension

The RO originally granted entitlement to service connection 
for hypertension in a June 1993 decision, assigning a 
noncompensable rating thereto, effective July 1, 1992.  The 
RO assigned this evaluation based on the veteran's most 
recent blood pressure reading of 116/74, which did not 
indicate an elevated systolic or diastolic level. 

The regulations governing the evaluation of cardiovascular 
disorders, to include hypertension, were revised effective 
January 12, 1998, because the veteran's claim was filed in 
July 1992, prior to the revision, he is entitled to 
evaluation under the regulations, old or new, which offer him 
the most favorable outcome.  See 38 U.S.C. § 1155; DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this regard, the General 
Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Further, as the RO has considered 
the claim under the former and revised criteria, there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result.

Prior to January 1998, under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.104 (1997) (Schedule), the RO 
ascertained the severity of the veteran's hypertension by 
application of the criteria set forth in Diagnostic Code 
7101, governing hypertension.  Under this provision, a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more; a 20 percent evaluation is 
warranted for diastolic pressure predominantly 110 or more 
with definite symptoms; a 40 percent evaluation is warranted 
for diastolic pressure predominantly 120 or more with 
moderately severe symptoms, and a 60 percent rating is 
warranted for diastolic pressure predominantly 130 or more 
with severe symptoms.  The notes attached to this rating 
provision state that for the 40 and 60 percent ratings there 
should be careful attention to diagnosis and repeated blood 
pressure readings, and that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.

Reviewing the medical evidence of record, the Board notes 
blood pressure readings as follow:  

9/92 		130/80			9/97		150/94
11/92		150/110			9/97		116/90
12/92		116/74			9/97		130/100
3/93		155/86			12/97		134/96
7/93		126/76			12/97		152/106
5/94		124/82			12/97		132/98
10/94		116/76			2/98		120/84
2/97		200/88			3/98		146/100
3/97		88/67				3/98		140/94
3/97		102/70			1/99		121/80
4/97		100/60			6/99		96/68
4/97		138/98			8/99		118/78
5/97		114/74			8/99		124/86
5/97		124/84
6/97		146/98

Upon review of these findings, the Board concludes that the 
veteran's blood pressure readings do not indicate a diastolic 
pressure of predominantly 100 or more as required for a 
compensable evaluation.  In fact, his diastolic pressure was 
over 100 only four times out of the twenty-eight readings 
noted.  Additionally, at his February 1999 hearing before a 
member of the Board, the veteran testified that although he 
was checked regularly, he did not take medication for his 
hypertension.  A review of the medical evidence of record 
supports these statements - the medications listed in VA 
hospitalization reports and outpatient treatment notations is 
prescribed for the veteran's psychiatric disability, his 
diabetes mellitus, and sporadically his pancreatitis and 
gastritis.  The Board notes that in a June 1999 notation the 
veteran reported that he received medication for his 
hypertension; however, he did not identify the medication, 
and no hypertension medication was noted at discharge.  
Moreover, in an August 1999 VA heart examination the examiner 
found that the veteran had a history of mild essential 
vascular hypertension without current evidence of 
hypertension or any anti-hypertensive therapy.  Accordingly, 
under the regulations in effect prior to January 1998, a 
compensable evaluation for the veteran's service-connected 
hypertension is not warranted.

Pursuant to the revised regulations in effect as of January 
12, 1998, a 10 percent evaluation for hypertension requires 
diastolic pressure predominantly 100 or more, or, systolic 
pressure predominantly 160 or more, or minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more, or, systolic pressure 
predominantly 200 or more; a 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more; and a 60 
percent rating is warranted for a diastolic pressure 
predominantly 130 or more.  As with the former regulations 
there are notes attached to this provision.  These notes 
state that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this provision, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  The notes also state that 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, should be 
evaluated as part of the condition causing it rather than by 
a separate evaluation.

As previously discussed, the veteran does not take regular 
medication to control his hypertension, and his diastolic 
pressure is not shown to be predominantly 100 or more.  
Accordingly, as with the regulations in effect prior to 
January 1998, an increase under these elements of the revised 
regulations are not met.  With regard to whether the veteran 
has a systolic pressure predominantly 160 or more, the 
readings indicate that his systolic pressure went over 160 
only once in the twenty-eight readings noted.  Because only 
one elevated systolic pressure reading does not constitute a 
predominant finding, the Board determines that the veteran's 
hypertension does not meet the criteria for a compensable 
rating under the revised regulations either.  Because there 
is no evidence warranting an increase under the regulations 
of record, a staged rating for the veteran's hypertension is 
not warranted.  Consequently, the veteran's claim of 
entitlement to a compensable rating for hypertension cannot 
be granted under either the former or revised regulations, 
and his claim is therefore, denied.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Gastritis

As with his hypertension, the RO originally granted the 
veteran's claim of entitlement to service connection for 
gastritis in a June 1993 decision, assigning a noncompensable 
evaluation thereto, effective July 1, 1992.  This evaluation 
was assigned based on the veteran's reports of mild 
disturbances of bowel function with occasional episodes of 
abdominal distress, with unremarkable findings on an upper 
gastrointestinal series.

In evaluating claims involving the gastrointestinal system, 
the regulations note that,
although there are many different diseases associated with 
the abdominal region which may vary in their "site of 
pathology," these diseases generally involve a "common 
disability picture."  38 C.F.R. § 4.113 (1999).  
Consequently, disabilities of the digestive system "do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding."  Id.  
In keeping with this conclusion, the ratings governing the 
digestive system provide that evaluations under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  38 C.F.R. 
§ 4.114 (199).  A single evaluation will be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id. 

With these provisions in mind, the Board notes that the RO 
ascertained the severity of the veteran's gastritis by 
application of the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7307, governing hypertrophic gastritis.  
Under this provision, chronic gastritis with small nodular 
lesions and symptoms warrants a 10 percent rating; chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms warrants a 30 percent evaluation; and chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas warrants a 60 percent rating.

In statements to various treating physicians and examiners, 
the veteran has complained of heartburn, indigestion, some 
nausea, and some diarrhea.  At his February 1999 hearing 
before a member of the Board he offered no testimony relating 
to this disability.  

Chronologically, the medical evidence shows that in December 
1992 the veteran's abdomen was soft with epigastric 
tenderness and his liver and spleen were not palpated.  An 
upper gastrointestinal series with "KUB" showed the 
stomach, duodenum, and esophagus to be normal, with no 
evidence of ulceration, filling defect or deformity.  In 
November 1992 the veteran was hospitalized at a private 
facility with complaints of abdominal pain.  Computed 
tomography scans of his abdomen and pelvis were normal as 
were upper gastrointestinal series and small bowel series.  
Upon testing he had an abnormal bowel gas pattern.  His 
abdomen was soft, with no rebound and no mass, but with mild 
to moderate right sided tenderness.  He was discharged after 
five days in the hospital with a diagnosis of abdominal pain 
of undetermined etiology.  

VA outpatient treatment and hospitalization records from 
October 1992 to July 1999 show sporadic treatment for 
abdominal pain manifested primarily by epigastric tenderness 
with occasional diarrhea.  In May 1997 while hospitalized for 
alcohol dependence, the veteran was noted to be status post 
gastrointestinal bleeding, but this was not attributed to his 
gastritis.  After November 1992, none of the veteran's 
hospitalizations are due to his gastritis.  In July 1998 a 
sonogram of the abdomen showed no findings other than 
possible cirrhosis of the liver due to his alcohol 
dependence.  

In August 1999 the veteran underwent a VA examination, the 
examiner noted the veteran's report of a history of chronic 
epigastric burning discomfort with intermittent obsternal 
discomfort and gastroesophageal reflux disease.  The veteran 
denied significant nausea, vomiting, hematemesis, melena, 
rectal bleeding, or excessive gaseous distention with 
belching, bloating or flatulence.  He was diagnosed with 
chronic alcoholic gastritis.  A September 1999 upper 
gastrointestinal series was normal.

None of the testing on the veteran's abdomen reveals small 
nodular lesions, and his only symptom is essentially 
epigastric tenderness, which comes and goes.  Evaluating 
these findings, the Board concludes that the veteran's 
gastritis is not sufficiently severe to satisfy the criteria 
for a compensable rating under the regulations.  Moreover, 
because there is no time period in the record where a 
compensable rating is warranted, a staged rating is not 
appropriate.  Consequently, the veteran's claim of 
entitlement to a compensable rating for his service-connected 
gastritis is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

3.  Asthmatic bronchitis

Entitlement to service connection for asthmatic bronchitis 
was originally granted by the RO in June 1993, and a 
noncompensable rating was assigned thereto, effective July 1, 
1992.  In December 1999, the RO awarded the veteran an 
increase in the evaluation of his asthmatic bronchitis to 10 
percent disabling, based on pulmonary function test results 
and findings in August 1999 VA examination reports.  This 
increased rating was made effective back to July 1, 1992, so 
no staged rating was assigned.

The veteran contends in statements of record and in testimony 
at his February 1999 hearing before a member of the Board 
that he has used an inhaler twice a day since 1992, and that 
he has shortness of breath twice a day going up stairs and 
occasional wheezes.  He testified that he had no asthma 
attacks and had never been to the emergency room in 
connection with his asthmatic bronchitis.

The regulations governing the evaluation of respiratory 
disorders were revised effective October 7, 1996, because the 
veteran's claim was filed in July 1992, prior to the 
revision, he is entitled to evaluation under the regulations, 
old or new, which offer him the most favorable outcome.  See 
38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
this regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Further, as 
the RO has considered the claim under the former and revised 
criteria, there is no prejudice to the veteran in the Board 
doing likewise, and applying the more favorable result.

Under the regulations governing evaluation of respiratory 
disabilities, there are two potentially applicable diagnostic 
code provisions, Diagnostic Code 6600, governing bronchitis, 
and Diagnostic Code 6602, governing bronchial asthma.  Under 
the regulations in effect prior to October 1996, Diagnostic 
Code 6600 provides a noncompensable evaluation for a mild 
impairment with a slight cough, no dyspnea, few rales; a 10 
percent evaluation for a moderate impairment with 
considerable night or morning cough, slight dyspnea on 
exercise, scattered bilateral rales; a 30 percent evaluation 
for a moderately severe impairment with severe productive 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, beginning chronic airway obstruction; a 
60 percent evaluation for severe impairment with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment; 
and a 100 percent evaluation for pronounced impairment with 
copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; with symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement.

The provisions for Diagnostic Code 6602 in effect prior to 
October 1996 include a 10 percent evaluation for mild asthma 
with paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks; a 30 percent 
evaluation for moderate asthma with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks; a 60 percent 
evaluation for severe asthma with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded; and a 100 percent 
rating for pronounced asthma with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  A note attached to the code 
provision states that in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.

As of October 7, 1996, Diagnostic Code 6600 provided that a 
10 percent evaluation requires an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-perdent predicted; a 30 percent evaluation requires 
an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-perdent predicted; a 
60 percent evaluation requires an FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
40- to 55-perdent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit); and a 
100 percent rating requires an FEV-1 of less than 40-percent 
predicted, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min (with cardiorespiratory limitation); cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

Diagnostic Code 6602 was revised to require an FEV-1 of 71 to 
80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy for 
a 10 percent evaluation; an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication for a 30 percent evaluation; an 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids for a 60 percent evaluation; an FEV-1 of less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications for a 100 percent evaluation.

In a December 1992 VA examination report the veteran was 
diagnosed with mild asthmatic bronchitis.  The findings note 
that his lungs were clear to auscultation and his chest x-ray 
was normal.  He had a "PMI" in the 5th intercostal space at 
the midclavicular line.  Medical records from 1992 to 1999 
show no treatment for bronchitis or asthma, and routine lung 
checks made while the veteran was being treated for other 
complaints show that the lungs were consistently clear to 
auscultation.  The May 1997 report of his annual physical, 
and a February 1998 VA hospitalization report show his chest 
to be clear with no rales, rhonchi, wheezes or rubs 
throughout.  The May 1997 report also notes that the 
veteran's breath sounds were present and normal in all 
fields.  A chest x-ray dated in September 1998 was normal.  

In August 1999 the veteran under went a pulmonary function 
test (PFT) and examination.  The examiner noted on the PFT 
test that there was sub optimal effort by the veteran, and 
that he smelled of alcohol.  The examiner noted that the 
veteran had a productive cough and dyspnea after severe 
exertion and frequent wheezes and was a 20 year pack per day 
smoker.  The pre-bronchodilator FEV1 was 26% of predicted and 
the post-bronchodilator was 54% predicted, the FEV1/FVC pre-
bronchodilator percent was unavailable, as was the post-
bronchodilator percent predicted, however, there was a 100 
percent improvement in the actual pre and post bronchodilator 
results.  The examiner noted that the veterans FEV1, and 
FEV1/FVC ratio were reduced indicating airway obstruction, 
but that following administration of bronchodilators there 
was an excellent response.  The diagnosis based on the test 
was severe obstructive airway disease.  Upon examination of 
his respiratory system, the veteran reported a history of 
exertional dyspnea upon ambulation in excess of two blocks at 
average speed and noted one episode of asthma per month, 
readily relieved by inhalation therapy.  He did not have home 
oxygen therapy, intermittent positive pressure breathing, 
oral bronchodilator or oral prednisone therapy.  The veteran 
denied chronic cough since use of the inhaler, and denied any 
significant sputum production or hemoptysis.  Objective 
findings showed that his lungs revealed slightly diminished 
breaths sounds throughout without dullness to percussion, 
rubs, rales, or bronchospasms.  He was diagnosed with 
asthmatic bronchitis with chronic obstructive pulmonary 
disorder.

As there is no evidence of any impairment of the lungs or 
respiratory system, and no complaints or treatment for this 
disorder from 1992 to August 1999, the Board finds that there 
is no basis for a rating greater than 10 percent under either 
set of regulations during this time period.  Specifically, 
there is no evidence of pulmonary functional impairment on 
testing, no indication of daily bronchodilator use, 
particularly in light of the absence of any medical records 
indicating a prescription for a bronchodilator, and no 
evidence of persistent cough, considerable dyspnea on 
exertion, or asthma attacks every 10 to 14 days.  In fact, by 
the veteran's own testimony in February 1999, he did not have 
any asthma attacks at that time, and was short of breath only 
when climbing stairs.

A rating greater than 10 percent is not warranted under the 
findings discussed in the August 1999 VA examinations and 
testing either, although more explanation is required with 
regard to these findings.  Initially, although the PFT 
examiner noted a productive cough, this was the only 
indication in the file that the veteran had a productive 
cough, in fact, the veteran himself denied significant sputum 
production.  Thus, weighing the evidence of record, the Board 
finds the examiner's finding does not represent evidence of a 
persistent cough.  As for his notation of dyspnea on severe 
exertion, there was no indication that the dyspnea was 
considerable, and the Board notes that it was only brought on 
with severe exertion.  Additionally, the respiratory 
examination report noted no rales or bronchospasms.  
Therefore, while the veteran showed the beginning of chronic 
airway obstruction, he does not have a persistent cough, 
rales throughout the chest, considerable expectoration, or 
considerable dyspnea on exertion as required for a higher 
rating under the criteria for Diagnostic Code 6600 in effect 
prior to October 7, 1996.  Additionally, the veteran himself 
reported asthma attacks only once a month, less frequent than 
the one every 10 to 14 days required for a higher rating 
under the terms of Diagnostic Code 6602, effective prior to 
October 1996.

With regard to the revised regulations, although the results 
of the PFT indicate a severe obstructive airway disease, the 
Board notes that the PFT examiner observed that the veteran's 
effort on his PFT was suboptimal.  Additionally, while the 
veteran had reduced FEV-1 and FEV-1/FVC ratio, the examiner 
also noted that there was excellent response to 
bronchodilator therapy, and the veteran himself reported that 
he only had one asthma attack per month, which was relieved 
by use of his inhaler.  Furthermore, the respiratory examiner 
noted that the veteran had only slightly diminished breath 
sounds throughout, no rales, and that he was not undergoing 
home oxygen therapy, intermittent positive pressure 
breathing, oral bronchodilator or oral prednisone therapy.  
Examining the evidence, the Board notes that the findings of 
the veteran's PFT showed 100 percent improvement with 
bronchodilator therapy, and that his efforts on the test were 
suboptimal, casting some doubt on the validity of his initial 
reduced readings.  Accordingly, considering the entire record 
of medical evidence on this disability, the Board concludes 
that the veteran's asthmatic bronchitis more nearly 
approximates the criteria of a 10 percent evaluation in 
severity, and no increase in his disability evaluation is 
warranted.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

4.  Atypical psychosis

The RO originally granted the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder in 
a June 1993 decision, identifying the disorder as atypical 
psychosis, and assigning a noncompensable evaluation thereto, 
effective July 1, 1992.  In a June 1998 decision, the RO 
granted the veteran an increase in the evaluation of his 
atypical psychosis to 10 percent disabling, effective 
November 7, 1996, the date the new regulations governing the 
evaluation of psychiatric disorders went into effect.

In his February 1999 hearing before a member of the Board the 
veteran testified that his psychiatric disorder was 
manifested by periodic hallucinations and nightmares, and 
that he was taking Haldol and Prozac daily.  He also 
testified that he was being treated every three months on an 
outpatient basis.  He testified that he has been treated for 
alcohol abuse and that he used alcohol to relax and self-
medicate.  

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, because 
the veteran's claim was filed in July 1992, prior to the 
revision, he is entitled to evaluation under the regulations, 
old or new, which offer him the most favorable outcome.  See 
38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
this regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Further, as 
the RO has considered the claim under the former and revised 
criteria, there is no prejudice to the veteran in the Board 
doing likewise, and applying the more favorable result.

Pursuant to VA's Schedule for Rating Disabilities, prior to 
November 7, 1996, the severity of a service-connected 
atypical disorder was evaluated by application of the 
criteria set forth in 38 C.F.R. § 4.132 (1996) (Schedule), 
Diagnostic Code 9210.  Under this provision, a 10 percent 
rating was warranted for a mild impairment of social and 
industrial adaptability; a 30 percent rating for a definite 
impairment of social and industrial adaptability; a 50 
percent rating for a considerable impairment of social and 
industrial adaptability; a 70 percent rating for an atypical 
psychosis with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability; and 
a total rating for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  

Under the regulations in effect after November 7, 1996, 
Diagnostic Code 9210, requires application of the criteria in 
Diagnostic Code 9440.  Under this provision, a 10 percent 
rating requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships; and a total schedular rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name. 

Chronologically, the record shows that the veteran was 
hospitalized in a VA facility from July 1992 to August 1992.  
He was admitted with complaints of visual and auditory 
hallucinations for one week.  He was fully oriented with a 
calm mood, a flat affect, relevant and coherent speech, 
limited insight, questionable judgment, and no abnormal 
psychomotor behavior.  He was noted to have some paranoia.  
He was discharged with a prescription for Haldol, and a 
diagnosis of atypical psychosis and alcohol dependence and no 
overt signs of psychosis.  While hospitalized his Global 
Assessment Functioning (GAF) score was noted to be 38, with a 
high of 90.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 38 is defined as "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 90 is defined as absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  

In December 1992, the veteran underwent a VA psychiatric 
examination.  The examiner noted that he had difficulty 
adjusting to civilian life after 20 years in the military.  
He also reported that the veteran had remained symptom free 
since 1982 with medications.  The veteran reported no 
delusions or hallucinations, and he was eating and sleeping 
well.  On objective findings the examiner noted that the 
veteran was neatly dressed, well-groomed and youthful 
appearing, he was responsive, productive, affectively 
expressive, with normal speech and a euthymic mood.  His 
cognitive functioning was intact and he had no delusions.  
The veteran was diagnosed with atypical psychosis in 
remission.  In a December 1992 VA general medical examination 
the examiner, based on the veteran's report of having heard 
voices in the past, diagnosed paranoid schizophrenia.  
However, the Board notes that it finds the report by the VA 
psychiatric physician more probative as to the veteran's 
condition at that time.

The veteran was next treated on an outpatient basis with 
symptoms of depression, difficulty sleeping and loss of 
appetite.  He was diagnosed with depression.  In March 1996, 
he was seen and noted to be alert, fully oriented, with a 
good mood, appropriate affect, goal directed speech, and no 
audio visual hallucinations or homicidal/suicidal ideations.  
His judgment and insight were fair to good, and he was deemed 
to be doing well, and stable on his medication.  He also 
reported that he had quit drinking three months prior, and 
was getting assistance in budget management to improve his 
financial situation.  In June 1996 he was evaluated for 
participation in a chemical dependency program.  He was noted 
to abuse alcohol daily, and was diagnosed with alcohol 
dependence.  

In May 1997 he was once again hospitalized at a VA facility 
for approximately nine days, with a diagnosis of alcohol 
dependence, and no notation or discussion of atypical 
psychosis.  He was admitted for paranoid ideation believing 
that his family was against him and his brother was trying to 
kill him.  He was also experiencing auditory and visual 
hallucinations at this time.  He reported that he drank a 
fifth of gin every one to two days, but denied using street 
drugs.  The veteran stated that he had not slept in the past 
five days.  Objective findings at admission noted that he was 
alert, fully oriented, and cooperative. His mood was calm, 
his affect was flat, his speech was coherent and goal 
oriented, and he had no insight and continued to exercise 
poor judgment.  His prognosis at discharge was poor due to 
the severity of his alcohol dependence and his lack of 
insight.  His GAF was determined to be 45.  A GAF of 45 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

In July 1997 he was seen by the mental health clinic and was 
noted to have residual paranoia about his family, but with no 
violent tendencies, no suicidal ideations, and no difficulty 
sleeping.  He reported feeling depressed, and having 
homicidal ideations, but not directed at anyone in 
particular.  In an August 1997 notation it was reported that 
he has hallucinations only when he drinks.  He was oriented 
in all spheres, his memory was intact, his mood was calm, his 
affect okay, and he had no suicidal or homicidal ideations.  
He was diagnosed with atypical psychosis.  At his annual 
physical in September 1997 he was diagnosed with a 
personality disorder, atypical psychosis, and alcoholism.

In February 1998 the veteran again entered a VA hospital for 
several days.  He was admitted due to heavy alcohol intake 
over the past week or so, with insomnia, loss of appetite, 
depression, and some question about suicidal thoughts.  His 
drug screen was positive for cocaine and benzodiazepines.  
The veteran refused to sign a voluntary admission and was 
seen by the chemical dependence program and psychiatry.  He 
refused to go to a specific ward, and agreed to be discharged 
and continue with the chemical dependence program after 
detoxification.  He denied suicidal or homicidal ideations.  
He was diagnosed by psychiatry with atypical psychosis by 
history, cocaine abuse, depressive disorder, and alcohol 
abuse and dependency.

On December 2, 1998, the veteran was again hospitalized at a 
VA hospital, he was noted to be familiar to the facility due 
to his frequent visitations in an intoxicated state with 
bizarre behavior.  Upon admission he had rambling speech, was 
alert and complaining of headaches, and was noted to have an 
alcohol serum level of 294.  He was also found to have 
phenothiazine, opiates, and cocaine in his system.  The 
veteran was reported as noncompliant and unreliable for 
mental health and chemical dependency treatment, and had been 
admitted for alcohol detoxification approximately a week 
before this admission and went absent without leave from that 
program.  Due to elevated blood glucose levels the veteran 
was treated on medical services rather than psychiatric 
service during this hospitalization and had no behavior 
problem while hospitalized.  He was discharged on January 13, 
1999, and was to travel to Biloxi for admission into a long-
term treatment program.  He was discharged with diagnoses of 
schizophrenia, polysubstance abuse, borderline hypertension, 
borderline elevated blood sugars, chronic pancreatitis, 
alcoholic hepatitis, and noncompliance.

On January 14, 1999, the veteran was admitted to the 
Residential Substance Abuse Treatment Program, and was 
discharged on February 3, 1999.  His chief complaint at the 
time was that he was an alcoholic.  Despite the fact that the 
veteran is not service-connected for post traumatic stress 
disorder (PTSD) the hospital report indicates that he is 
service-connected for PTSD.  He was fully oriented, coherent, 
with no evidence of a thought disorder, no evidence of 
paranoia, no acting out, and recent and remote memory were 
unimpaired.  He reported flashbacks, nightmares, depression, 
and isolation.  He was able to interpret proverbs and think 
in an abstract manner.  The examiner felt that the veteran's 
past hallucinations were part of his delirium tremens because 
his current memory was unimpaired.  He was assessed with a 
GAF of 65.  A GAF of 65 is defined as "some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  

On June 8, 1999, the veteran was again hospitalized.  Upon 
admission his urine screen was positive for amphetamines and 
cocaine, and he was admitted with slurred speech and an 
unsteady gait.  He was initially treated by medical services 
but was transferred to psychiatry on June 23, 1999.  His 
primary course of therapy was one-to-one interaction, 
medication adjustment, and compliance.  His medications 
included Risperdal, Prozac, Trazodone, and Oxazepam.  At the 
time of his transfer he was alert, cooperative, and 
conversant with fair eye contact.  His sensorium and memory 
were grossly intact, and he stated he heard voices from time 
to time and felt paranoid at times.  His speech was rather 
slurred, but coherent and goal-directed.  He reported feeling 
less depressed with good sleep at night and denied suicidal 
or homicidal ideation and verbalized some insight into his 
need for medication compliance, but insight into his 
substance abuse was limited.  He was transferred to extended 
care on June 26 with no visual or auditory hallucinations, 
and the remainder of his stay was unremarkable.  

At discharge his hygiene and grooming were adequate, he was 
alert and fully oriented, had no hallucinations or paranoid 
delusions, and his thought processes were coherent and 
relevant.  He denied being depressed or having suicidal or 
homicidal ideations.  His mood and affect were better but he 
displayed poor insight into his alcohol problem in that he 
returned from a weekend pass with a blood alcohol of 281.  He 
was discharged with diagnoses of psychosis, not otherwise 
specified, alcohol dependence, and polysubstance dependence.  
His GAF was 45 at admission, and 80 at discharge.

In August 1999 the veteran underwent a VA psychiatric 
examination.  The veteran reported that when he was not in 
the hospital he played golf, pool, rode his bike, and played 
basketball, and notes some trouble sleeping and eating.  The 
veteran also reported that he could cook, clean, shop and pay 
the bills.  He denied suicidal and homicidal ideations.  Upon 
objective examination his sensorium was clear, he was fully 
oriented, with an apathetic affect, a depressed mood, some 
memory impairment, and coherent and logical speech.  He had 
no thought disorder, no delusions and no hallucinations.  His 
insight and judgment were impaired due to his alcohol abuse.  
The examiner noted that his daily activities were markedly 
impaired because he had been in the hospital for about four 
months of the last eight to ten.  He was diagnosed with 
psychosis, not otherwise specified, alcohol dependence, and 
polysubstance abuse.

In October 1999 another VA psychiatric examination was 
conducted.  The examiner noted that the records were 
carefully reviewed and the veteran examined with questions in 
mind about apparent discrepancies in the records.  The 
examiner noted that while stationed in Germany in the service 
the veteran was hospitalized four times, all for alcohol 
dependence and abuse, with the final hospitalization noting a 
discharge diagnosis of alcoholic hallucinosis.  In reviewing 
the file the examiner also pointed out the diagnosis of 
atypical psychosis in July 1992 is in question due to the 
recency of the veteran's prior alcohol related 
hospitalizations.  The examiner suggests that perhaps the 
appropriate diagnosis is alcoholic hallucinosis.  As with the 
prior examination, the veteran indicated that he spent most 
of his time playing golf and riding his bicycle and taking 
care of his needs.  He also stated that he did have friends.  

Upon objective examination the veteran was noted to be alert, 
neatly dressed, and very pleasant, smiling and appropriately 
laughing.  The veteran did not appear depressed despite 
stating that he had crying spells which "come out of the 
blue."  The veteran denied homicidal and suicidal ideations, 
and denied having hallucinations for some time, he reported 
that his sleep habits and appetite are good. He was fully 
oriented, and his judgment would be considered fair.  He had 
trouble concentrating.  He denied the use of alcohol or any 
drugs, and stated that he had not had a drink since February.  
The examiner diagnosed the veteran with a history of atypical 
psychosis or psychosis not otherwise specified, but stated 
that he suspected that the diagnosis should possibly be 
considered to be alcoholic hallucinosis.  He also diagnosed 
the veteran with alcohol abuse and polysubstance abuse.  He 
assessed the veteran with a GAF of 65, and noted that the 
veteran could get around and that he appeared to be 
functioning quite well socially.

For the period prior to November 7, 1996, the Board finds no 
evidence to support a finding of a compensable evaluation.  
Although during his July 1992 hospitalization he was assessed 
a GAF of 38 indicating an impairment in reality testing, at 
discharge from the hospital he was deemed to have absent or 
minimal symptoms, as established by his GAF of 90.  Moreover, 
from his August 1992 discharge until November 7, 1996, he was 
not hospitalized for his atypical psychosis, and when treated 
it was for his alcoholism, for which he is not service-
connected.  Additionally, the December 1992 VA examination 
report notes that his atypical psychosis is in remission.  
Consequently, there is no basis for awarding the veteran an 
increase in the evaluation of his atypical psychosis for the 
period prior to November 7, 1996.

For the period after November 7, 1996, the Board also finds 
no basis for a rating greater than the veteran's currently 
assessed 10 percent.  His hospitalizations are related to his 
alcohol dependence and substance abuse and not his atypical 
psychosis, and in between his hospitalizations he displays no 
real symptoms or treatment.  In fact, in his most recent VA 
psychiatric examinations he noted that he had friends, played 
sports, golfed regularly, shopped, cooked, cleaned, and paid 
his bills.  The October 1999 examiner noted that he was 
functioning quite well socially.  Occupationally, his 
background in the service was primarily office work and 
chauffeuring, which it appears he can currently perform based 
on his ability to shop, clean, cook, pay his bills, and 
engage in sporting activities.  Additionally, he was most 
recently assessed a GAF of 65, indicating only mild symptoms 
with only some difficulty in social and occupational 
functioning.  Given the evidence of his relatively mild 
impairment of social and occupational functioning, Board 
finds that there is no basis for a conclusion that the 
veteran's occupational and social functioning is definitely 
impaired, as required for an increased rating under the 
former regulations.  Moreover, there is no evidence of weekly 
panic attacks, depressed mood, anxiety, or chronic sleep 
impairment, as required under the revised regulations.  To 
the extent that the veteran is intermittently impaired in his 
social and occupational functioning due to his 
hospitalizations, these hospitalizations have primarily been 
for treatment of his alcohol and substance abuse and not his 
service-connected atypical psychosis, and his mild memory 
loss has been attributed to his cerebral vascular incident.  
Consequently, based on the evidence of record, the Board 
finds that a rating greater than 10 percent for the veteran's 
atypical psychosis is not warranted, and his claim therefor 
is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a compensable rating for hypertension and 
gastritis is denied.

Entitlement to a rating greater than 10 percent for asthmatic 
bronchitis is denied.

Entitlement to a compensable rating for atypical psychosis 
for the period prior to November 7, 1996, is denied.

Entitlement to a rating greater than 10 percent for atypical 
psychosis for the period beginning on November 7, 1996, is 
denied.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

